Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US Pub. No. 2008/0261129 A1), hereafter referred to as Cha.

As to claim 12, Cha discloses a color conversion layer comprising a film having a microstructure at a pixel level and a color conversion material dispersed in the film having the microstructure at the pixel level (fig 1, film is considered to be layers 120 and 125; pixel openings 121 filled with color conversion layer taught in [0005]), the film is a self-assembled block copolymer film (portion of the film 125 is a self-assembled block copolymer; [0042]), 
the self-assembled block copolymer film (125) comprises a plurality of main parts (parts 125b) arranged in order and a plurality of grooves (spaces between 125b) disposed between the plurality of main parts (125b), and the color conversion material is located in the grooves ([0005]). 

As to claim 13, Cha discloses the color conversion layer of claim 12 (paragraphs above).   
wherein the main parts are made of self-assembled block copolymers ([0042]). 

As to claim 14, Cha discloses the color conversion layer of claim 12 (paragraphs above),
wherein the main parts are made of a base material of the block copolymer film (fig 1, main part 125b is considered to be the base material). 

As to claim 15, Cha discloses the color conversion layer of claim 12 (paragraphs above),
wherein the plurality of main parts have a shape of a plurality of bars, a dot matrix or a mesh (fig 1, pixel opening pattern 121; [0040]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Yoon et al. (US Pub. No. 2010/0167214 A1), hereafter referred to as Yoon.

As to claim 16, Cha discloses the color conversion layer of claim 12 (paragraphs above).
Cha does not explicitly disclose wherein the block copolymer is selected from one of PI-PCEMA-PtBA, PS-PAA, PS-PB, PS-P2VP, PS-P4VP, PPV-b-PEO, PPV-b-PMMA, PA-b-PS, PI-b-PPE-b-PI, PPE-PI, PS-b-PTH-b-PS, PS-b-PTH, and PS-b-PPP. 
Nonetheless, Yoon discloses wherein a block copolymer is selected from one of PI-PCEMA-PtBA, PS-PAA, PS-PB, PS-P2VP, PS-P4VP, PPV-b-PEO, PPV-b-PMMA, PA-b-PS, PI-b-PPE-b-PI, PPE-PI, PS-b-PTH-b-PS, PS-b-PTH, and PS-b-PPP ([0052]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the block copolymer of Yoon as the block copolymer of Cha since one of ordinary skill in the art would choose the specific polymer material for the intended purpose to optimize the functionality of the patterning process. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a manufacturing method of a color conversion layer comprising subjecting the block copolymer film to self-assembly to obtain a self-assembled block copolymer film, wherein the self-assembled block copolymer film comprises a plurality of main parts arranged in order and a plurality of spacing parts disposed between the plurality of main parts; forming a protective layer on the self-assembled block copolymer film, wherein the protective layer covers the main parts; removing the spacing parts which are not covered by the protective layer to form a plurality of grooves arranged in order; and dropping a color conversion layer ink into the grooves, followed by drying the color conversion layer to obtain a color conversion layer, wherein the color conversion layer ink comprises a color conversion material, as recited in claim 1.  
Dependent claims 2-11 are allowable because of their dependence on allowable independent claim 1. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0379348 A1; US 2020/0371436A1; US 2020/0251451A1; and US 2018/0016403A1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/20/2022